Title: To James Madison from John Mitchell, 5 July 1804 (Abstract)
From: Mitchell, John
To: Madison, James


5 July 1804, Le Havre. “I had the Honor to write you at different times from Paris. I have to inclose you the Returns [not found] of Vessells that have enterd and cleard at this place since last was made.
“I am sory to observe, there is no prospect of Any Commerce being carryed on to this port from the United states so long as the War between this Country and England continues.
“The Road is seldom without three or more ships of War, to keep up the Blockade. It is unfortunate for Us to be shut out of this port, as it is the only safe Harbour for our vessells from Brest to Dunkirk, particularly, for such as exceed two hundred Tuns, or are Sharp built; as at all the other Harbours The Water is Shoal, and the Vessells obliged to lay aground full flat Vessells like those of the North of Europe suffer less—ours being all sharp, we are more injured by the blockade of this port, than all the other Neutral Nations. The Ships Stationd off this Port serve only to prevent the Merchant Vessells to enter and distress Commerce for the Gun Boats pass in and out without Injury tho there are Commonly from six to Nine Ships on the Station, and mostly frigats of the larger size at times, one or two of the Line, its true, a few shot may be exchanged—but it is without Consequence.
“The Prames that hull in port are very formidable, & present a Battery of 12, 24 pounders, the cills [sic] of the ports are very large ⟨so?⟩ that the Guns sweep a great range. They are all Ship Riged, and Appear to work well, altho almost a Solid Body. The Gun boats are Brig riged and Carry three 24 pounders, one in the Waste, one in the stern and the third in the Bow. The Pinaches may Answer for landing Men, but are not calculated for Attack or defence, are armed with 1. to 2, three pounders. There is now here about 130 Gun boats, 8 Prames and 60 to 70 Pinaches in perfect readiness for Sea. A number more is at Dieppe, and it is to be feard from the Armament there, that port may be blockaded; in that case, we shall have Fecamp only to refuge in. Should any change take place I will not fail to Advise you.”
